Exhibit 10.11

March 21, 2014

Frederick W. Driscoll

RE: Amendment to Amended and Restated Employment Offer Letter

Dear Fred:

Reference is made to that certain letter agreement (the “Agreement”), dated
August 28, 2013, by and between you and Flexion Therapeutics, Inc. (the
“Company”), which sets forth the terms of your employment with Flexion. This
letter agreement (this “Amendment”) shall serve as an amendment to the
Agreement. Capitalized terms used but not defined in this Amendment shall have
the meanings set forth in the Agreement.

Upon your execution of this Amendment in the space provided below, the Agreement
shall be amended as follows:

 

  1. Your discretionary target bonus shall be thirty-five percent (35%) of your
base salary rather than thirty percent (30%) of your base salary. Your
discretionary target bonus will be reviewed periodically by the Board or the
Compensation Committee of the Board and may be adjusted upwards, but may not be
reduced while you are employed pursuant to the Agreement without your consent.

 

  2. Clause (i) under the heading “Eligibility for Severance Pay After Six
(6) Months of Continued Employment” shall be amended to read in its entirety as
follows:

“(i) You shall continue to receive your then-current Base Salary (ignoring any
decrease that forms the basis for your termination for Good Reason, if
applicable) for a twelve (12) month period that shall commence effective no
later than on the day after the Release becomes fully effective.”

 

  3. The first sentence of clause (ii) under the heading “Eligibility for
Severance Pay After Six (6) Months of Continued Employment” shall be amended to
read in its entirety as follows:

“If you are eligible for and timely elect to continue your health insurance
coverage under the Company’s group health plans under the Consolidated Omnibus
Budget Reconciliation Act of 1985 or the state equivalent (“COBRA”) following
your termination date, the Company will pay the COBRA group health insurance
premiums for you and your eligible dependents until the earliest of (A) the
close of the twelve (12) month period following the termination of your
employment (the “COBRA Payment Period”), (B) the expiration of your eligibility
for the continuation coverage under COBRA, or (C) the date when you become
eligible for substantially equivalent health insurance coverage in connection
with new employment or self-employment. For purposes of this Section, references
to COBRA premiums shall not include any amounts payable by you under a
Section 125 health care reimbursement plan under the U.S. Internal Revenue
Code.”



--------------------------------------------------------------------------------

Except for the matters set forth in this Amendment, all other terms of the
Agreement shall remain unchanged and in full force and effect.

If the foregoing correctly conforms to your understanding of the agreement
between you and the Company, please sign and date the enclosed copy of this
letter agreement and return it to us.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

Very truly yours,

 

Flexion Therapeutics, Inc.

/s/ Michael D. Clayman, M.D.

Michael D. Clayman, M.D. Chief Executive Officer Accepted and agreed:

/s/ Frederick W. Driscoll

Frederick W. Driscoll